       Case 2:18-cv-02590-JZB Document 29 Filed 03/13/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Angel A Garcia,                                     No. CV-18-02590-PHX-JZB
10                  Plaintiff,                           ORDER
11   v.
12   AVH Mortgage LLC, et al.,
13                  Defendants.
14
15
16          Pending before the Court is the parties’ “Stipulation to Modify Scheduling Order
17   Regarding Expert Deadlines Only.” (Doc. 28.) The parties seek to extend the deadlines
18   relating to experts for an additional 45 days to “focus their attention on a potential
19   resolution and [] to avoid expending resources on potentially hiring experts that could take
20   away from the ability to resolve the case.” (Id.) The Court will grant the parties’ Stipulation.
21          Accordingly,
22          IT IS ORDERED:
23          1.     The Stipulation (Doc. 28) is granted.
24          2.     The deadlines in this matter are extended as follows:
25                      Plaintiff shall provide full and complete expert disclosures, as
26                         required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil
27                         Procedure, no later than April 29, 2019.
28                      Defendants shall provide full and complete expert disclosures, as
       Case 2:18-cv-02590-JZB Document 29 Filed 03/13/19 Page 2 of 2



 1                         required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil
 2                         Procedure, no later than May 27, 2019.
 3                    Rebuttal expert disclosures, if any, shall be made no later than June
 4                         24, 2019.
 5                    Expert depositions shall be completed no later than August 5, 2019.
 6         3.     All other deadlines and orders in the Court’s November 13, 2018 Scheduling
 7   Order are affirmed.
 8         Dated this 13th day of March, 2019.
 9
10
                                                      Honorable John Z. Boyle
11                                                    United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
